UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

BARBARA JEAN MURREN,
Plainriff,

v. Case No: 6:17-cv-1931-Orl-18GJK

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

This cause came on for consideration without oral argument on Plaintiff Barbara Jean Murren’s
Unopposed Motion for Award of Attorney Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. §
2412(d) (“EAJA”) (Doc. 24), which the Court referred to the United States Magistrate Judge for a report and
recommendation Having reviewed the Report and Recommendation (Doc. 25), it is hereby ORDERED and
ADJUDGED as follows:

l. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc. 25) is
APPROVED and ADOPTED and is made part of this Order for all purposes, including appellate review.

2. Plaintiff Barbara Jean Murren’s Unopposed Motion for Award of Attorney Fees Pursuant to the
Equal Access to Justice Act, 28 U.S.C. § 2412(d) (Doc 24) is GRANTED in part and DENIED in part.
The Motion (Doc. 24) is GRANTED only to the extent the Court awards EAJA attorney’s fees to Plaintiff
Barbara Jean Murren, as the prevailing party, in the sum of $6,059.90. Otherwise, the Motion (Doc. 24) is
DENIED.

3. The Clerk is directed to ENTER JUDGMENT accordingly and CLOSE the case.

DONE and ORDERED in Orlando, Florida, this g 52 day of January, 2019.

…/~/ir`

G. NDALL SHARP ‘
SENI UNITED STATES DISTRICT .TUDGE
Copies to: Counsel of Record

